NUMBER 13-12-00767-CV

                                      COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                               CORPUS CHRISTI - EDINBURG


                IN THE INTEREST OF A. M. AND C. M., CHILDREN


                   On appeal from the County Court at Law No. 5
                            of Nueces County, Texas.


                                   MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Benavides and Longoria
            Memorandum Opinion by Chief Justice Valdez

       T.M., the mother, and H.M., the father, appeal the termination of their parental

rights to their children, A.M. and C.M.1 See TEX. R. APP. P. 9.8(b)(2) (providing that in a

parental-rights termination case, “the court must, in its opinion, use an alias to refer to a

minor, and if necessary to protect the minor’s identity, to the minor’s parent or other

family member”). By three issues each, T.M. and H.M. contend that the evidence is


       1
           At the time of the termination trial, A.M. was three and C.M. was one and a half.
legally and factually insufficient to support a finding that they violated section

161.001(1).2       By her fourth issue, T.M. contends that the evidence is legally and

factually insufficient to support a finding that termination of her parental rights is in the

children’s best interest. We affirm.

                                          I.       BACKGROUND

       On July 21, 2011, C.M. was taken to Driscoll Children’s Hospital after being

thrown from his car seat and sustaining injuries. Vicky Corona, an employee of the

Texas Department of Family and Protective Services (the “Department”), investigated

the cause of C.M.’s injury. Corona received a report “alleging the physical abuse and

neglectful supervision” of the children by T.M. and H.M. It was reported to Corona that

H.M. threw C.M. in his car seat from a vehicle because H.M. did not want to take C.M.

with him to run errands. According to the report Corona received, there was “a history

of domestic violence and drug use in the home.” On July 22, 2011, the trial court signed

an order for protection of a child in an emergency ordering that the Department serve as

the children’s temporary sole managing conservator. T.M. and H.M. were ordered by

the trial court to complete the family services plan as set out by the Department.

       On February 15, 2012, a jury found H.M. guilty of injury to a child for throwing

C.M. out of the vehicle and injuring C.M. H.M. received a five year sentence for the

offense.3 On October 30, 2012, a jury trial was held to determine whether T.M.’s and

H.M.’s parental rights would be terminated.                  After hearing the evidence, the jury

answered “yes” as to both children to the following questions:


       2
           T.M. and H.M. have filed separate briefs in this appeal.
       3
           H.M. has appealed his conviction; that appeal is pending in this Court.


                                                      2
[1.]   Do you find by clear and convincing evidence that [T.M.] has
       knowingly placed or knowingly allowed the children to remain in
       conditions or surroundings which endanger the physical or
       emotional wellbeing of the children?

[2.]   Do you find by clear and convincing evidence that [T.M.] has
       engaged in conduct or knowingly placed the children with persons
       who engaged in conduct which endangers the physical or
       emotional wellbeing of the children?

[3.]   Do you find by clear and convincing evidence that [T.M.] has failed
       to comply with the provisions of the court order that specifically
       established the actions necessary for her to obtain the return of the
       children who have been in the permanent or temporary managing
       conservatorship of the [Department] for not less than nine months
       as a result of the children’s removal from the parent under Chapter
       262 for the abuse or neglect of the children?

[4.]   Do you find by clear and convincing evidence that the termination
       of the parent/child relationship between [T.M.] and the children,
       [A.M.] and [C.M.], is in the best interest of the children?

[5.]   [D]o you find by clear and convincing evidence that [H.M.] has
       knowingly placed or knowingly allowed the children to remain in
       conditions or surroundings which endanger the physical or
       emotional wellbeing of the children?

[6.]   Do you find by clear and convincing evidence that [H.M.] has
       engaged in conduct or knowingly placed the children with persons
       who engaged in conduct which endangered the physical or
       emotional wellbeing of the children?

[7.]   Do you find by clear and convincing evidence that [H.M.] has been
       convicted or placed on community supervision, including deferred
       adjudication community supervision, for being criminally
       responsible for the death or serious injury of a child under Texas
       Penal Code [section] 22.04 or adjudicated under Title 3 for conduct
       that caused the death or serious injury of the child and that would
       constitute a violation of Texas Penal Code [section] 22.04?

[8.]   Do you find by clear and convincing evidence that [H.M.] knowingly
       engaged in criminal conduct that has resulted in the parent’s
       conviction of an offense and confinement or imprisonment and
       inability to care for the children for not less than two years from the
       date the petition was filed in this case, July 22, 2001?



                                      3
       [9.]   Do you find by clear and convincing evidence that termination of
              the parent/child relationship between [H.M.] and the children, [A.M.]
              and [C.M.], is in the best interest of the children?

On October 31, 2012, the trial court ordered both T.M.’s and H.M.’s parental rights to

A.M. and C.M. terminated. This appeal followed.

                               II.    STANDARD OF REVIEW

       Involuntary termination of parental rights involves fundamental constitutional

rights and divests the parent and child of all legal rights, privileges, duties, and powers

normally existing between them, except for the child’s right to inherit from the parent.

Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985); see In re D.S.P., 210 S.W.3d 776, 778

(Tex. App.—Corpus Christi 2006, no pet.). Therefore, termination of the parent-child

relationship must be supported by clear and convincing evidence.             In re J.L., 163
S.W.3d 79, 84 (Tex. 2005); In re D.S.P., 210 S.W.3d at 778. Before terminating the

parent-child relationship, the trial court must find by clear and convincing evidence that

the parent committed one of the acts prohibited by section 161.001(1)(A–T) of the

Texas Family Code. TEX. FAM. CODE ANN. § 161.001(1)(A–T) (West Supp. 2011); In re

J.L., 163 S.W.3d 79, 84 (Tex. 2005).       The trial court must also find by clear and

convincing evidence that termination of parental rights is in the children’s best interest.

TEX. FAM. CODE ANN. § 153.002 (West 2008).

       The    “clear   and   convincing”   intermediate   standard   falls    between   the

preponderance of the evidence standard of civil proceedings and the reasonable doubt

standard of criminal proceedings. In re G.M., 596 S.W.2d 846, 847 (Tex. 1980); In re

C.S., 208 S.W.3d 77, 83 (Tex. App.—Fort Worth 2006 pet. denied); Porter v. Tex. Dep’t

of Protective & Regulatory Servs., 105 S.W.3d 52, 57 (Tex. App.—Corpus Christi 2003,



                                             4
no pet.). Clear and convincing evidence is “the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007; In re J.F.C., 96
S.W.3d 256, 264 (Tex. 2002). Although there is no requirement that the evidence be

unequivocal or undisputed, the proof must “weigh heavier than merely the greater

weight of the credible evidence.” State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979).

       In reviewing the legal sufficiency of the evidence supporting parental termination,

we must “look at all the evidence in the light most favorable to the finding to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that its

finding was true.” In re J.L., 163 S.W.3d at 85 (quoting In re J.F.C., 96 S.W.3d at 266);

In re D.S.P., 210 S.W.3d 776, 778 (Tex. App.—Corpus Christi 2006, no pet.). We must

assume that the trier of fact resolved disputed facts in favor of its finding if it was

reasonable to do so. In re J.L., 163 S.W.3d at 85 (quoting In re J.F.C., 96 S.W.3d at

266). We must also disregard all evidence that a reasonable fact-finder could have

disbelieved or found to be incredible. City of Keller v. Wilson, 168 S.W.3d 802, 827

(Tex. 2005); In re D.S.P., 210 S.W.3d at 778. “If [an appellate court] determines that no

reasonable fact-finder could form a firm belief or conviction that the matter that must be

proven is true, then that court must conclude that the evidence is legally insufficient.” In

re J.F.C., 96 S.W.3d at 266.

       In a factual sufficiency review, “[w]e must determine whether, on the entire

record, a fact-finder could reasonably form a firm conviction or belief that the parent

violated a provision of section 161.001(1) and that the termination of the parent’s

parental rights would be in the best interest of the child.” In re M.C.T., 250 S.W.3d 161,



                                             5
168 (Tex. App.—Fort Worth 2008, no pet.) (citing In re C.H., 89 S.W.3d 17, 28 (Tex.

2002)). Under this standard, we consider whether the

       disputed evidence is such that a reasonable fact finder could not have
       resolved the disputed evidence in favor of its finding. If, in light of the
       entire record, the disputed evidence that a reasonable fact finder could not
       have credited in favor of the finding is so significant that a fact finder could
       not reasonably have formed a firm belief or conviction, then the evidence
       is factually insufficient.

In re J.F.C., 96 S.W.3d at 266.

                      III.   STATUTORY GROUNDS FOR TERMINATION

       In this case, the trial court found by clear and convincing evidence that T.M.

violated section 161.001 by (1) “knowingly place[ing] or knowingly allow[ing] the children

to remain in conditions or surroundings which endanger the physical or emotional well-

being of the children,” see TEX. FAM. CODE ANN. § 161.001(1)(D), (2) engaging “in

conduct or knowingly plac[ing] the children with persons who engaged in conduct which

endangers the physical or emotional well-being of the children”, see id. § 161.001(1)(E),

and (3) failing to “comply with the provisions of a court order that specifically established

the actions necessary for the mother to obtain the return of the children who have been

in the permanent or temporary managing conservatorship of the [Department] for not

less than nine months as a result of the children’s removal from the parents under

Chapter 262 for the abuse or neglect of the children,” see id. § 161.001(1)(O). The trial

court found by clear and convincing evidence that H.M (1) “knowingly placed or

knowingly allowed the children to remain in conditions or surroundings which endanger

the physical or emotional well-being of the children,” see id. § 161.001(D); (2) “engaged

in conduct or knowingly placed the children with persons who engaged in conduct which

endangers the physical or emotional well-being of the children,” see id. § 161.001(1)(E);

                                              6
(3) had “been convicted . . . for being criminally responsible for the death or serious

injury of a child . . . for conduct that caused the serious injury of a child” and constituted

a violation of section 22.04 (injury to a child) of the Texas Penal Code, see id.

§ 161.001(1)(L); and (4) “knowingly engaged in criminal conduct that has resulted in the

father’s conviction for an offense and confinement or imprisonment and inability to care

for the children for not less than two years from the date” the Department filed the

petition, see id. § 161.001(1)(Q).

A.     The Evidence

       H.M. was convicted of injury to a child after he was accused of throwing C.M. out

of a vehicle and injuring C.M. H.M. was sentenced to five years’ incarceration for that

offense. H.M. was in prison at the time of the parental termination hearing.

       Regarding the events leading to C.M’s injury, H.M. testified that on the prior day,

he had argued with T.M. after doing a line of cocaine. H.M. claimed “It was just only like

maybe like $15 worth [of cocaine].” According to H.M., T.M. became angry that he had

ingested cocaine, and they began to argue.           H.M. denied that he ever physically

assaulted T.M. and claimed that T.M. bit him during the argument and would not allow

him to leave.4 H.M. stated that the next day, the day C.M. was injured, H.M. attempted

to run some errands with A.M. H.M. testified that T.M. wanted him to take C.M. with him

to run the errands; however, H.M. did not want to take C.M. with him. According to

H.M., he left in his vehicle without C.M., and then T.M. started running after him and

dropped C.M. H.M. denied throwing C.M. out of the vehicle and claimed that C.M. was



       4
         It is unclear from H.M.’s testimony exactly when T.M. allegedly bit him; however, H.M.
acknowledged that the children were present when it happened.


                                              7
never in the vehicle. H.M. acknowledged that T.M. and an unnamed person who called

911 regarding the incident reported that H.M. threw C.M. out of the vehicle.

       H.M. stated that when he returned home, he discovered that the children had

been removed. H.M. claimed that T.M. told him she had “lied” and “messed up.” H.M.

testified that T.M. recanted her story that he had thrown C.M. out of the vehicle and had

admitted that she had injured C.M.

       When asked if the domestic violence in the home “went back years,” H.M.

replied, “Yes.” H.M. denied that the children had been present when domestic violence

occurred, then clarified that the children were present on the day that C.M. was injured

and domestic violence had occurred.

       On cross-examination by the children’s attorney ad litem, H.M. stated that T.M.

was aware of his criminal history and gang affiliation when they began their relationship.

According to H.M., at his injury to a child trial, T.M. “told the truth.” H.M. stated:

       She [T.M.] said that I was leaving in the car. And for some reason, I don't
       know what made her get in her mind, she started chasing me. She had
       [C.M.] by the car seat. When she chased me, like maybe about—maybe
       like about 15 feet, [C.M.] had flew—he fell off the car seat. When you're
       running, you know, and you vibrate, especially when you’re holding
       something—

H.M. recalled that T.M. had alleged that he had violated the protective order by hitting

her, but he denied it. H.M. stated he did not know how T.M. was injured. H.M. then

testified that he believed that T.M. received an injury to her nose or mouth because he

was attempting to leave and she was “holding [him] back.”

       According to H.M., in the four months after the children were removed from his

home and before being indicted for injury to a child, he attended visitation with his

children for two hours once per week, went to visit his children with T.M., worked full-

                                              8
time as a line supervisor at a local restaurant, and had a home where the children could

live. H.M. and T.M. lived together during this four month period. H.M. testified that

when he is released from prison, he plans to go back to work at his former job.

According to H.M., he is eligible for parole in October 2013, and he has a place to live.

       On re-direct examination the Department’s attorney asked H.M. if believes T.M.

is a good mother, he responded, “Yes. I mean, besides all of this, yes, she is a good

mother.” H.M. acknowledged that his and T.M.’s actions on the day C.M. was injured

were not “good” for the children. When asked, “So would you agree that that put you—

both of your children in danger,” H.M. replied, “Yes, we did—we did put our children in

danger.”

       When asked if he paid child support for his three other children, H.M. explained

that he did not because

       [f]irst, my first wife, my first girlfriend, she had me on child support. I was
       paying child support, but then she got her kids taken away. She was in a
       different relationship and she was involved with a whole bunch of people
       who did drugs and all that. And my daughter, I lost rights because she
       wasn’t doing her job as a mom. This happened like a long time ago. So
       my daughters are with her aunt right now.

H.M.’s daughter was thirteen at the time of this trial, and his parental rights to her were

terminated in 2004.     When asked about his other two children, H.M. said, “[Their

mother] she didn’t want no—she didn’t want to let me near my kids. We didn’t even

actually have a relationship. She took them all the way to Oregon.”

       On re-cross examination by the children’s attorney ad litem, H.M. stated that T.M.

had a cell phone during their relationship, was able to use her cell phone at any time,

was “free to do whatever she wanted,” had family members in Corpus Christi, Texas,

where they resided, and could “somewhat” turn to those relatives for help. H.M. testified

                                             9
that T.M. injured him by biting his back, would “block” the doorway when he wanted to

leave, was capable of being aggressive, and would attempt “to get under [his] skin” to

elicit a negative reaction.   H.M. clarified that T.M. bit him approximately four times

during their four-year relationship.     H.M. testified that T.M used marihuana on

approximately seven or eight occasions. H.M. stated that he and T.M. would sit on the

porch and smoke a “joint” when A.M. and C.M. were asleep.

      H.M. stated:

      Well, all I want to say to the jury is that before I was indicted in this crime
      and convicted of this crime that I'm here in prison for, before me and [T.M.]
      were out there, we were two people raising—raising two kids. I did my job
      as working at providing for the family. [T.M.] did her job at being a
      housewife and taking care of the kids and taking care of the house. Yes,
      we did have problems. You know, we argued about little things
      sometimes, but I never thought it was going to get to this.

      T.M. testified that at the time of the trial she was twenty-two years old and lived

with her aunt, D.G. T.M. acknowledged that she understood that she was required to

provide the Department with information concerning with whom she resided. T.M.

admitted that she had not provided the Department with any information regarding D.G.

because “it’s not [her] area to give out [D.G.’s] information.” T.M. stated that she had

provided D.G.’s name to the Department. T.M. testified that prior to living with D.G., she

had resided in an apartment in Oklahoma. T.M. stated that the apartment had been

“denied” by the Department and that she did not know why.            Prior to living at the

apartment, T.M. resided with her parents in Oklahoma and prior to that she lived with an

uncle, R.G., in Chicago.

      According to T.M., R.G. traveled to Texas to testify at a hearing regarding T.M.’s

children. R.G. agreed to have the children placed with him. T.M. stayed at her uncle’s



                                            10
home from May 11 until June 13.5 During that time, the Department ordered a home

study of R.G.’s home in an effort to place the children with R.G. When asked why that

placement was not successful, T.M. explained that her uncle had yelled at her “for being

on Facebook” and talking to H.M.’s ex-girlfriend. T.M. believed that R.G. treated her like

a child and did not appreciate that. T.M. stated that the arguments with R.G. became

physical and claimed that he hit her. T.M. denied hitting R.G.

        T.M. had been removed from her biological parents when she was three and

adopted when she was eleven. R.G. is T.M’s biological uncle. T.M. claimed that she

had been removed from her parents because R.G. had sexually assaulted her. T.M.

testified that she did not actually remember who sexually assaulted her and that her

sister had told her that R.G. had committed the offense. T.M. admitted that she had not

informed the trial court of this allegation when she initially asked for the Department to

place the children with R.G. T.M. stated that she failed to inform the trial court of the

alleged sexual assault

        [b]ecause he was going to take my kids and then he was—because he
        knows that once they get with family, the mother’s rights don’t get
        terminated. So he was going to give me my kids back because I told him I
        don’t want him to be left alone with my kids. I don’t want him to be
        nowhere near my kids by himself.

        However, T.M. denied that she was willing to place the children in a dangerous

environment by allowing them to live with an uncle who allegedly sexually abused her.

T.M. explained that she was not the type of person to allow her children to remain in

that type of environment. T.M. then acknowledged that the Department conducted a

study of R.G.’s home and that she wanted her children placed in R.G.’s home. T.M.

        5
            T.M. did not clarify the year; however, it appears from the record that T.M. lived with her uncle in
2012.


                                                       11
stated that she understood that if the home study was positive, R.G. would acquire

custody of the children and that the children would live with him. Eventually, R.G. told

T.M. that he no longer wanted her children placed in his custody.

       Prior to living with her uncle, T.M. resided with H.M’s ex-girlfriend, F.B. T.M.

acknowledged that she had requested the Department to conduct a home study of

F.B.’s apartment with the intention of living there with her children. T.M. stated that after

she moved out of F.B.’s apartment, she discovered that F.B. is affiliated with several

gangs. T.M. denied that she had knowledge of F.B.’s gang affiliation while she resided

with F.B. T.M. agreed that at a prior hearing regarding her children, she testified that

F.B. was “bad news” and not a “good person” and that she did not want F.B. to know

her whereabouts. T.M. denied that she has had contact with F.B. after discovering that

F.B. is affiliated with gangs. T.M., however, also acknowledged that F.B. had been at

one of T.M.’s visitations with her children. T.M. testified that it was not her fault that F.B.

attended the visitation because F.B. “just showed up . . . on her own.” T.M. agreed that

she filed a police report in August alleging that F.B. had assaulted her.

       Before T.M. lived with F.B., she lived at Hope House, which is a place where the

staff “helps you get on your feet and go into government apartments.” T.M. stated that

she was “kicked out” of Hope House, but it was not her fault. According to T.M., she

was unaware that there was a curfew and was a few minutes late one night. She was

then evicted from Hope House. T.M. also claimed that she was evicted because she

failed to provide the appropriate paperwork.6




       6
           We note that T.M.’s testimony is at times difficult to understand.


                                                      12
       Prior to living at the Hope House, T.M. resided at the apartment she shared with

H.M., who had been arrested for injuring C.M. in December 2011. T.M. testified that

she was aware that H.M. was in a prison gang, but that he told her he no longer

belonged to that gang. T.M. also stated that she was unaware if H.M. was currently a

gang member. T.M. stated, “I don’t know, I didn’t even know if he dropped out of the

fricking gang or if he’s an ex-gang member or whatever he is. . . . That’s how I found

out that he’s still part of that gang. He told me when he got out, that yeah, he’s not a

gang member, but he still socializes with them little by little.” T.M. described an event

where H.M. met a friend at the bus station and failed to introduce her to the friend.

According to T.M., H.M. told her that he did not want this particular friend to know that

he had a wife and kids. T.M. said, “And then I kind of like put two to two together and it

was, oh, then this dude is still socializing with the gang that he said that he was out of.”

       T.M. testified that she had been with H.M. for approximately four and half years

and that she was not his common-law wife. T.M. acknowledged that H.M. supported

her and the children but stated it was not her fault that H.M. controlled her life and would

not allow her to work. T.M. agreed that she talked to H.M. after he was convicted of

injury to a child.

       T.M. claimed that there had not been any domestic violence in her relationship

with H.M. and that they mainly argued verbally. T.M. said that when she met H.M., she

was seventeen years old. T.M. explained that at that time, her father found out that

H.M. was thirty-two years old, and her father threatened to kick her out of the house;

therefore, T.M. lied to her father claiming that H.M. had assaulted her in order to keep

H.M. away. T.M. reasoned that if she claimed H.M. assaulted her and got a protective



                                             13
order, H.M. would stop going to her house, and she would no longer get in trouble. The

protective order was issued in 2008 for three years. T.M. stated that the protective

order had recently expired.

       T.M. acknowledged that in 2008, she reported to police that H.M. had punched

her in the face with a closed fist and had choked her. When asked, “And you don’t

consider that domestic violence,” T.M. replied, “That will not happen. That was, like I

said, every time he’s on fricking cocaine or he smokes fricking crack, he acts totally

violent and my kids are nowhere with me when he was doing that. She was with my

sister and her boyfriend.”7

       T.M. agreed that on the day that H.M. injured C.M., H.M. had been either

smoking crack or using cocaine and that H.M. had also injured her. When asked if she

believed that “it endangers your child to continue a relationship with someone who

smokes crack, becomes violent and beats you up,” T.M. responded,

       I don’t want—yes, it’s very dangerous. Like I’ve been telling you guys, I
       don’t want nothing to do with [H.M.]. All I want is my kids. I mean, my kids
       are safe with me. I don’t want nothing to do with [H.M.], even when he
       comes out. As soon as he comes out and I find out he’s out, I know
       exactly where he’s staying. I’m going to put another protection order
       against him so he can’t come near me or my kids.

T.M. acknowledged that she had a protective order against H.M. when she became

pregnant with both her children. T.M. denied that the protective order was related to

H.M.’s violent behavior.

       T.M. stated that the following occurred on July 20, 2011:

              [H.M.] came home from work. I was washing the dishes. I just put
       [C.M.] to sleep. He—[C.M.] was five months. He was watched—I just put
       him asleep in his swing. [A.M.] was watching her Disney channel and

       7
           It appears that T.M. meant that A.M. was with her sister and her boyfriend.


                                                     14
      playing with her Barbies. And I was washing dishes and [H.M.] came
      home. As soon as he walked through that door, he started calling me a fat
      B and all this other stuff. And the next thing I know, he just went to the
      bathroom and sniffed. Well, he went to the bathroom. I didn’t know he
      sniffed until he came out and his eyes were all big and bloodshot. And I
      told him, I said, you did that stuff while my kids were in the house and he
      got—he was like, yeah, I did. And I said, why did you do that when you
      know I told you—you promised me you wouldn’t do this again. I said I—I
      said, you promised me you wouldn’t do this again. He goes—he said, I’m
      sorry. He says, I’m frustrated, there’s nothing I can, you know, I wanted to
      relax myself. I said you—I said, you’ve been changing because for the
      past four or five months, our relationship wasn’t the same. He never came
      home. He was always out. There was even times where he would be
      gone for weeks at a time leaving me with the kids by myself. So he—

             ....

              We started yelling at each other, yes. Because I told him I’m going
      to call my sister to take me out of—so I can leave because you promised
      me. He broke the door, the phone, so I couldn’t call my sister. And then
      on top of that, he blocked the door till like 3 o’clock in the morning. That’s
      why we were arguing. I told him, you know what, I’m tired, I don’t want
      to—I’m going to bed. So I took my daughter from her room and put her in
      my—in our bed. I told him, you stay over there in [A.M.’s] room. I got the
      kids here with me. I even took my son out of his crib that he was sleeping
      in in our room and put him in bed with me and [A.M.] because I didn’t trust
      him to come in the room and grab my son and use that as a hostage or
      something. I didn’t trust him at all.

              So I did put my son in the bed with me and my daughter. And the
      next morning, my daughter woke up around 6 o’clock because she likes
      watching that Mickey Mouse House Club and that’s when he got up
      around—he didn’t get up till like two hours later. And when he got up, he
      started yelling at me telling me that he wished he was back with [F.B.] and
      all this other crap. And I told him, fine. I said, if you want to be back with
      her, go. And then that’s when he’s all like, you know, fine. And then he
      calmed down. And he said, you know what, I’m sorry, I didn’t mean to
      argue with you or anything. And he told me—he’s like let’s go to the—run
      some errands real fast.

      T.M. stated, “I bit him because he kept choking me. So I didn’t bite him on his

back. I don’t know why he said bite him on his back. I bit him on his forearm where he

has that tattoo, his gang tattoo. I bit him right underneath it because he had me in a



                                           15
choke hold and that’s the only way I can get him to release me.” T.M. denied that A.M.

was present during the physical altercation, but admitted that A.M. was present during

the verbal argument. T.M. said, “And every time he would go after me, you will see—

when he was yelling at me, my daughter would get in between us and start yelling and

telling him to stop, to stop yelling at mommy, stop doing this because [A.M.] was a

mama’s girl. She protected me no matter what.”

          On the day that C.M. was injured, T.M. recalled that she put A.M. and C.M. in the

car with H.M. C.M. was in his car seat. T.M. had forgotten A.M.’s sippy cup and C.M.’s

bottle.    T.M. said, “then when I went to go get the sippy cup and I came outside,

then . . . the next thing I know, I see [H.M.] just like he didn’t throw him out of the

window, but he like threw him like, how can I say, like kind of like tossed the car seat on

the ground.” T.M. clarified that H.M. did not throw C.M. out of the window but threw

C.M. out of the door. C.M. came out of his car seat and landed face first on the

concrete. T.M. testified that when she picked C.M. up, he was not responsive. T.M.

described the event as follows:

          It must have been a miracle or something because I was crying. I picked
          him up. I started crying. I yelled for the father [H.M.]. All he did was stop
          the car. Then he started driving off again. And I kept—like I was just
          holding him close to me, started crying for him to just please respond back
          to me. And finally, when the ambulance came, not the ambulance, when I
          was on the phone with the paramedic, that’s when he started crying like
          out of nowhere. He was in my arms. He started crying and I was just
          like—was like, oh, thank God, you know, I’m like, oh, thank God, no, he’s
          crying, but he—the father has my kid and all this other stuff and—

          T.M. testified that she called for an ambulance, and C.M. was taken to Driscoll

Children’s Hospital. T.M. agreed that she told Corona that H.M. had thrown C.M. out of

the car as described above. T.M. agreed that an unnamed witness who called 911 also



                                               16
reported that H.M. threw C.M. out of the car. T.M. stated that she was fearful for A.M.’s

safety and was “worried about [A.M.’s] life.”    T.M. testified that she was extremely

scared of H.M. After the children were removed, T.M. went back to the apartment she

shared with H.M. to retrieve her clothes. T.M. said, “It was my intention that night to

[leave and never talk to H.M. again], but it never happened because [H.M.] wanted me

to stay there because he wanted to make sure I was there at his trial to testify saying

that he was innocent.” T.M. stated that at the hospital she spoke to “a cop, the nurse,

the detective, the three caseworkers from CPS that was there.”         T.M. testified she

reported to each of those individuals that H.M. was a member of a gang and that she

was fearful of him.

       According to T.M., the next day, H.M. made her go to the police station and

change her story. T.M. stated, “I said that he was innocent and that he didn’t do it and I

made something up. I can’t remember what I made up. I made something up.” T.M.

said that H.M. was incorrect when he testified that she was running after the car and

dropped C.M.’s car seat. T.M. believed that she told a similar story when she went to

the police station. T.M. went home with H.M. after changing her story to police and

continued to reside with him until he was incarcerated for injuring C.M. T.M. explained:

       Yes [I continued living with H.M], only because, like I said, [H.M.] did
       control my life. I’m going to say he did because he don’t control my life no
       more. Even when he gets out, he won’t. He controlled my life, like had
       everyone watching over me, like I couldn’t even go somewhere without
       one of his friends running back to him and it getting back to him. And then
       later on that night after he heard from [H.M.], oh, where did you go, you
       did this, you did this. He called me all kinds of fricking names.

       T.M. acknowledged that at H.M.’s trial for injuring C.M., she lied by testifying,

“That I was running with [C.M]. I only said that because [H.M.] was there, and on top of



                                           17
it, it was on the news. The news camera was there. So I was scared that if I said

something, that I was going to get jumped or something after the trial, like after it got put

on TV, that I was going to get jumped or something.” T.M. explained that she “lied”

because “my kids needed their mom. And if I would have told the truth while I was on

camera, I know for a fact because he already told me that I probably wouldn’t even be

here right now.” T.M. claimed that she had to appease H.M. in order to ensure that she

and the children were safe.

       T.M. stated that after taking a psychological exam as part of her family plan

implemented by the Department, she was ordered to go to family counseling, marriage

counseling, anger management class, and parenting class. T.M. testified that she and

H.M. completed “all” of the required services. When asked if she ever discussed her

fear of H.M. at any of the sessions, T.M. replied, “I didn’t—when he was with me, I

wouldn’t say nothing like that because that’s probably all the time. I think I told Mr.,

what’s his name, Aaron. I think I told Mr. Aaron Rhyne that—that when [H.M.] went to

the bathroom or something, like I kind of like let him know how it was. And I think Aaron

Rhyne can tell by the way I was acting.” T.M. acknowledged that she had not attended

individual counseling since H.M. was placed in prison. T.M. was unsure if she was

required to continue individual counseling because, according to her, the Department

had not filed the proper paperwork. T.M. did not inform her counselor that she was

afraid of retaliation from H.M.’s gang.      T.M. stated that she had completed anger

management class where she learned, “[t]o breathe, walk away, give each other space,

count to ten.” When asked if she utilized her anger management skills when dealing

with her uncle, T.M. said, “With my uncle? Yes, but he kept following me telling me it’s



                                             18
his house, he’ll go wherever he wants to.” T.M. was ordered to pay fifty dollars per

month in child support; however, she admitted that she did not make any payments

because she did not know where to make the payments.

      When asked if she felt responsible for what happened, T.M. replied:

              In a way, no. I didn’t do anything, but if I would have listened to my
      sister and I didn’t—and I wouldn’t have come back down here, then yeah.
      My son and my daughter would not have been away from me because
      they were with me all the time. I think that’s the only thing that I’m guilty
      of, but CPS won’t give me a second chance so I can show them that I can
      be a good mom. Give me a chance so I can have at least weekend visits
      with them. That’s what I’ve been fighting for, a weekend visit, but you
      guys keep denying weekend visits for me. I am a good mom. And the—
      what happened to my son, yeah, he wouldn’t have gotten hurt if it wasn’t
      for me coming back down here.

      During cross-examination by H.M.’s attorney, T.M. acknowledged that she lived

with H.M. after he threw C.M. out of the car and that they attended visitations with the

children together. When asked if everything was “going fine” while she lived with H.M.,

T.M. replied, “No. Because we were arguing. Half the time, he wasn’t there to see his

little kids.” T.M. reiterated that the protective order against H.M. issued when she was

seventeen was based on her lies. However, when asked if she recalled stating that she

stabbed H.M., T.M. responded, “I only stabbed him one time when he was choking me

when I was 17. Even his mom saw the whole thing and I told him to let go of me or I’m

going to stab him. And he told me go ahead and stab me.”

      T.M. again acknowledged that H.M. provided financial support to her and that

she and H.M. stayed together with the intention of “mov[ing] forward together as a

family once [they] got the children back.” T.M. then stated that that plan belonged to

H.M. and that although she told “them” (presumably the Department’s employees and




                                           19
her counselor) that that was the plan, “that wasn’t [her] plan. [Her] plan was once [the

children were returned to her, she] was going to go straight back to Oklahoma.”

       T.M. stated that she works at Dairy Queen and that her hours are flexible. T.M.

pays her aunt $225 per month for rent. T.M. testified that she has already found a day

care for her children. If the children were returned to her, T.M. said that they would live

with her aunt until she saved enough money to afford her own residence. T.M. stated

that she has family including five sisters, her father, her aunts, and some cousins in

Corpus that would be able to help her. T.M. testified that she does not use drugs or

drink alcohol; she has learned not to associate with people who get her in trouble; and

plans to stay single.

       On re-direct examination by the Department, T.M. explained that a man she had

been dating after she ended her relationship with H.M. also physically assaulted her.

She claimed that she ended the relationship with this man when her case worker

informed her of his criminal history, which prompted the physical assault. T.M. stated,

“Ever since then, I kicked [the man who physically assaulted her] out and I told him I

didn’t want nothing to do with him.”

       The trial court admitted a permanency plan and progress report generated by

Juan Reyna who is an employee of the Department. In this report, Reyna states that

allegations were made that there was a history of domestic violence and drug use in the

children’s home. The report documented that the permanency goal the Department had

for the children was placement with relatives of either T.M. or H.M. The report states

that although R.G. was willing to allow a home study, he eventually called the

Department declining to become the children’s caregiver.



                                            20
      In C.M.’s medical report admitted into evidence, the hospital personnel

documented that T.M. described the event leading to C.M.’s injury as follows:

              Mother states that when she was walking toward the car she saw
      as father tossed the pt’s carseat with pt inside. Mother states “the carseat
      went one way and [C.M.] went the other way.” Mom said pt fell out
      landing face down onto concrete. Mother states the car seat landed next
      to pt. Mom said pt was “quiet” as he lay on the concrete “until I picked him
      up.” Mom said she picked up pt and “tickled his sides.” Mom denied any
      shaking, squeezing, or blowing to the face. Mom said pt opened his eyes
      began to cry at this point. Mother states father fled the scene taking their
      2 y/o with him in the car. Mother states she fears for her daughter[’s]
      safety.

      C.M.’s medical records include a “Social Work Psychosocial Assessment for

Suspected Abuse,” signed by Belinda M. Loera, L.M.S.W., the social worker who

interviewed T.M. It states that T.M. told the hospital personnel that H.M. had done “a

lot” of cocaine the night that they argued. T.M. estimated that H.M. “did four to six

lines.” The record documents the following:

      Mother states father also hit her last night. Mother states father “jumped
      on her back” and started hitting her. Mother states that she tried getting
      him off her and she bit him “in self defense”. Mother states father has
      been hitting her since she was pregnant with her first child. Mother states
      she wants to leave pt’s father and move out their home but she was
      waiting for her SSI appointment. Mother states that she “cant read or
      write” and she’s waiting to hear back from Social Security regarding her
      disability. Mom later stated “I’m leaving him now after this. I never
      thought he would do this to the kids.” Mom reported that she smoked
      marijuana “a long time ago. About one to two months ago.” The hospital
      personnel further documented that “Per nursing notes, it appears that
      mom was observed to be in the phone instructing someone to tell ‘him to
      get rid of the shit’ because CPS is involved.”

Loera also noted that

      It appears that there has been domestic violence within this family for
      several years. Last occurrence was this morning. There is also a concern
      that dad has possession of cocaine at this time, using it last night. Mom
      reported that she desires to leave dad however must wait until she is able
      to attend her SSI appointment. Due to this statement, it is questionable

                                          21
      whether mom will provide a safe environment upon discharge. At this
      time, it is unknown where father or the sibling are.

      Jose Luis Enriquez, MD., a physician who treated C.M., made the diagnosis that

C.M. suffered “[b]lunt head trauma[,] [c]hild physical abuse[, and] [h]ead injury,

unspecified.” In her report, Nancy Sanders Harper, M.D. stated that T.M. told her that

H.M. had thrown C.M. out of the car after they argued and that H.M. drove off with A.M.

Dr. Harper wrote:

      The mother reports that the father has smoked marijuana and she tells
      him ‘to do it away from the kids.[’] The mother reports that ‘last night he
      did a line’ and he doesn’t listen to me, he’s 35[].[’]” After conducting her
      evaluation, Dr. Harper documented her impressions, including that “there
      is neglect from drug exposure in the home (both the father’s use of
      cocaine and both parents’ use of marijuana).

      The trial court admitted a permanency plan and permanency progress report

signed by a caseworker and supervisor and dated October 10, 2011.8 In the progress

report, the caseworker documented that T.M. told Detective Daniel Rodriguez that H.M

had thrown C.M. out of the vehicle after they had argued. The details T.M. gave are

consistent with those documented by other person’s as set out above. The caseworker

stated that Investigator John Diaz brought A.M. to the hospital and that A.M. was

wrapped in a urine soaked towel instead of wearing a diaper.                  The caseworker

documented that the following had occurred:

              At approximately 6:30PM the Department contacted paternal
      grandmother [S.S.] via phone. [S.S.] indicated that her son [H.M.]
      dropped [A.M.] off at her home and stated that he had to go to work.
      [S.S.] indicated that [H.M.] did not provide any diapers for [A.M.] or any
      instruction on when she would be picked up. [S.S.] stated that she did not
      want to care for [A.M.] and refuses to care for any children that are not her
      own.


      8
          The signature of the caseworker appears to be that of Juan Reyna.


                                                  22
      The caseworker stated that T.M. had admitted “to continued use of illegal

substances while being the primary caretaker of the children” and of “allowing continued

drug use by [H.M.] in the home, while the children were present.” The report states,

“Per statement of [T.M., H.M.] has continued to use cocaine and marijuana while in the

presence of the children.” The report indicated that T.M. and H.M. had complied with

drug testing and neither had tested positive. The report stated that H.M. had been

referred to substance abuse recovery services after a drug assessment; however, H.M.

failed to participate and complete the program due to a conflict with his work schedule.

The caseworker indicated that he was looking for another program that would not

conflict with H.M.’s work schedule.

      In two review hearing orders dated January 10, 2012, and January 23, 2012, the

trial court concluded after a hearing that the children could not be returned to T.M. and

H.M. In a review hearing report, the caseworker documented that H.M. was convicted

of injury to a child for injuring C.M. and had received five years’ imprisonment. The

caseworker stated that his supervisor Brienna Beach told him that T.M. has stated that

she no longer wished to visit with the children for two hours and only wanted to visit with

them for one hour

      because [C.M.] looked like [H.M.] and she was going to miss him so much.
      During the whole criminal court hearing, [T.M.] kept blaming herself for
      everything that [H.M.] was going through. [T.M.] stated, ‘[H.M.] is a good
      guy and he does not deserve to serve so many years in prison because [it]
      is my fault that he will be going to prison!’ [T.M.] states that [H.M.] is not
      guilty.

      The record reflects that after another hearing held on March 7, 2012, the trial

court entered a review hearing order stating “The Court finds that neither the children’s

parents nor any other person or entity entitled to service under Chapter 102, Texas

                                            23
Family Code is willing and able to provide the children . . . with a safe environment, and

therefore return of the children to a parent or other person or entity is not in the

children’s best interest.” In the order, the trial court ordered T.M. and H.M. to comply

with the permanency plan as set out by the Department.

       A permanency plan and progress report to the court dated May 1, 2012 and

signed by caseworker Reyna indicates that although family reunification was a

permanency goal, T.M. had “failed” to have stable employment and housing. It states

that currently T.M. did not have a job or a house to live and that “her ability to take care

of her children is limited.” The report indicates that H.M. had been charged with injury

to a child and was currently incarcerated. The concurrent goal of the Department for

the children was fictive or kin adoption. However, Reyna indicated that there were

barriers to that goal because neither H.M. nor T.M. had “provided any family available or

willing to be able to take care of the kids.”

       In a previous order dated November 8, 2011, the trial court ordered T.M. and

H.M. to comply with the family plan as directed by the Department. The trial court

further ordered T.M. and H.M. to pay $50 per month in child support and notify the

caseworker of any address or phone change within five days. The family plan required

T.M. and H.M. to provide financial support to the children.

       On June 12, 2012, in a document entitled, “Notice to the Court,” Reyna stated

that R.G. had called to inform him that he no longer wished to be considered as a

caretaker for C.M. and A.M. According to Reyna, R.G. told him that T.M. had physically

attacked him and threatened him with a knife and threatened to commit suicide.




                                                24
       R.G. further indicated that he had evicted T.M. from his home because he

overheard her telling H.M.’s ex-girlfriend that he had verbally abused T.M., which he

claimed was a lie. R.G. told Reyna that he also overheard T.M. tell H.M.’s ex-girlfriend

that she was “using” R.G. to get her children back. R.G. stated that he felt threatened

and was afraid that T.M. had given his address to H.M’s ex-girlfriend so that she could

give it H.M.    Based on this information, the Department requested a hearing and

termination trial.

       In a permanency plan and progress report dated July 23, 2012, the Department’s

permanency plan had become either kin adoption or unrelated adoption. In the report,

Reyna documented that T.M. had no residence and had continued “to move from place

to place and has no job or financial assistance which puts her children at risk if placed

with her.” Reyna explained that T.M. had failed to provide the Department with proof of

a job or a place to live. Reyna stated that “[t]he Department feels a termination trial and

unrelated adoption is the best interest for the children.”

       Reyna documented that T.M. had stopped attending individual counseling and

that the Department wanted her to continue attending counseling because according to

R.G., she had threatened to commit suicide. According to Reyna, since she had moved

back to Corpus from Oklahoma on July 3, 2012, T.M. had not requested visitation with

her children. Reyna stated that T.M. was having a relationship with a man who had an

extensive criminal record and that T.M. believed that the man was not a “bad person.”

       In a recommendations section of the July 23, 2012 progress report, Reyna

documented that although H.M. was found guilty of injuring C.M., he continued to

maintain that he had been convicted for something he did not do. The report states that



                                             25
during cross-examination at H.M.’s criminal trial, T.M. “blamed herself” and said that

“she dropped the baby while chasing” H.M. Reyna documented that after H.M. was

convicted, T.M. stated that the “jury was stupid” and that “she will never blamed [sic]

[H.M.] for the incident because it was all her fault.”

       In a family service plan evaluation dated September 18, 2012, under the

heading, “new concerns,” Reyna stated that T.M. “keeps putting herself in a violence

[sic] environment” and that she was having a relationship with a man she accused of

“sexually assaulting her back in April.”      According to the report, T.M. continued to

associate with F.B., despite her accusations that F.B. stood as a lookout while several

gang members raped her. Reyna documented that the Department had the following

concerns: (1) T.M.’s lack of parenting skills; (2) it was unclear what had happened to

C.M. because T.M. changed her stories several times; (3) H.M.’s prior involvement in a

gang; and (4) domestic violence in the home.

       The trial court admitted into evidence H.M.’s criminal record showing that H.M.

pleaded guilty to violating the protective order on July 19, 2010. H.M.’s criminal record

indicates that police incident reports had been generated by various police department

personnel showing that H.M. and T.M. had continued to remain in the relationship

despite the protective order. In a report dated November 24, 2009, the officer set out

that T.M. reported that H.M. had physically assaulted her by punching her in the face

with a closed fist, pushing her against the bed, and choking her. The officer reported

that he observed blood on T.M.’s face. The officer also documented that T.M. had an

active protective order against H.M. at the time of the attack that expired on March 25,

2010. The officer attested that there was probable cause to arrest H.M. for violation of a



                                              26
protective order. According to the officer, when she called 911 for assistance, T.M.

“STATED THAT HER BOYFRIEND BEAT THE SHIT OUT OF HER AND HER 6

MONTH OLD CHILD IS STILL INSIDE THE HOUSE. SHE SAID HIS NAME IS [H.M.].

SHE ADVISED THAT HIS MOTHER AND FAMILY KICKED HER OUT OF THE

HOUSE.      SHE ADDED THAT SHE HAS BEEN LIVING THERE.”                             The officer

documented that on November, 11, 2009, he contacted T.M. and that she refused to

give a statement or press charges against H.M. because he is the father of her child. In

a note on the report, the officer stated that six prior family violence incidents had been

documented between T.M. and H.M. and the officer attached reports from the other

incidents to his report.

       In one of the attached reports, the officer documented that T.M. called police for

assistance on February 19, 2008 after allegedly being assaulted by H.M. The report

states the following:

       Dispatched to 4929 Weber in reference to an assault not in progress.
       Upon arrival I contacted the victim who advised that she was at [H.M.]
       offender[’]s residence when she attempted to leave because she doesn’t
       want to be with the offender anymore. When she attempted to leave he
       grabbed her by the throat and began to choke her leaving several bruises
       on her neck. He then pushed her and hit her in the left side of the face
       with his clentched [sic] fist causing redness to the left side of her check
       and eye. This caused her pain. She was able to getaway and went to her
       residence where she spoke with her sister and decided to call the police.
       Victim is semi-mentally challanged [sic] and has a difficult time explaining
       details. Victim fears for her safety because the offender is a prison gang
       member and has stated to the victim he would harm her and her family if
       she leaves the offender. An assault victim[’]s statement form was
       completed.

In a police report filed on April 9, 2008, the officer documented the following:

       Offender [H.M.] and victim [T.M.] have been separated since March of this
       year. A Family Protective Order was issued out ot [sic] the 148th District
       Court prohibiting any contact with the victim by the offender. The order

                                             27
      was issued under cause number 08-1276F and will expire on March 25,
      2010. The offender came to the house to see the victim. The witness
      would not allow him access to the house. The offender claimed she had
      some of his clothes. The protective order was issued when they lived on
      Weber Rd. and she has since moved to the current address. The offender
      then started making threats that his gang would take care of them. The
      offender was gone before police arrival.

      Corona, an investigator for the Department, testified that when she interviewed

T.M. at Driscoll Children’s Hospital, T.M. told her that “she witnessed [H.M.] throw [C.M.

from the vehicle in the car seat” and that T.M. indicated that H.M. is in a gang. Corona

stated that T.M. told her that H.M. had done cocaine on the previous night and that he

had not slept. Corona testified that both H.M. and T.M. had “admitted to ongoing drug

use in the home and around the children. They both admitted to domestic violence

between the both of them in the home and because of the injuries that had occurred [to

C.M.] that day.” Corona believed that A.M. had also been in danger the day C.M. was

injured because H.M. had thrown C.M. from the car, had ingested cocaine, and had

driven the vehicle with A.M. According to Corona, the next day, T.M. and H.M. went to

her office and T.M. “changed her story as to what happened to [C.M.].” Corona said,

“[T.M.] indicated that she was the one that had [C.M.] in the car seat, that she ran after

the vehicle with [C.M.] in the car seat and then [C.M.] fell out of the car seat while she

chased the vehicle.” Corona stated that T.M. never indicated that she was afraid of

H.M. and if T.M. had indicated fear of H.M., the Department would have made “sure that

they were all—her and the children were placed in a secure environment . . . .” Corona

opined that even if C.M. had been injured as described by T.M. in the second scenario,

the Department’s position is that the children were in danger. On redirect-examination,




                                           28
Corona stated that T.M. indicated that the domestic violence had occurred during “[t]heir

entire relationship.”

       On cross-examination, Corona testified that the children were in danger even if

the second scenario occurred because “the actual injury just brought to light the other

incidents in the home, which was the continued drug use that both parents were aware

of that the opposite parent was doing.      Plus also, the domestic violence that had

continued and both admitted to.”     Corona clarified that the drugs that the parents

admitted using were cocaine and marihuana. Corona stated on cross-examination by

T.M.’s attorney that T.M. admitted to using marihuana and “also admitted to knowing

that [H.M.] was using cocaine in the home and using mari[h]uana around the children.”

Corona acknowledged that T.M. passed a drug test at Driscoll Children’s Hospital on

the day that C.M. was injured.

       Detective Daniel Rodriguez testified that T.M. told him that H.M. had ingested

cocaine in the presence of the children and that she and H.M. had argued about his

cocaine use. Detective Rodriguez stated that T.M. told him that the next day, she put

C.M. in the car seat because the couple was going to run errands together, that she

forgot something in the house, went back to retrieve it leaving C.M. in the vehicle, and

that when she returned, she saw H.M. throw the car carrier with C.M. out of the vehicle.

The Department’s attorney asked Detective Rodriguez if he knew “if there were any

witnesses to the event,” and he replied, “That’s correct.” When asked if the witness

reported the same facts as described by T.M. to the 911 dispatcher, Detective

Rodriguez responded, “Yes.”




                                           29
       According to Detective Rodriguez, H.M. then visited his office and told him that

T.M. had lied when she said he threw C.M. from the vehicle and that T.M. actually had

caused C.M.’s injury. Detective Rodriguez stated that although H.M. offered to take a

polygraph test and a date had been set, H.M. failed to take the test. According to

Detective Rodriguez, T.M. then visited him and told him that “she was actually carrying

the baby in the car carrier and was running after [H.M.] as he was driving away and the

baby had fallen out and hurt himself that way.” T.M. did not tell Detective Rodriguez

that she was afraid of H.M., if she had, Detective Rodriguez said that the police would

have “step[ped] in” to “take [T.M.] out of that environment.”

       When asked if based on his training and experience, he believed that H.M.

knowingly placed his children in a dangerous environment, Detective Rodriguez said,

“Yes. On the day of that occurrence, yes, he did.” Detective Rodriguez also believed

based on his training and experience that regardless of which story was correct, T.M.

placed the children in danger.       Detective Rodriguez stated that his testimony was

consistent with the testimony he offered at H.M.’s criminal trial for injury to a child.

       Detective Rodriguez testified that he conducted an audio recorded interview with

T.M. at Driscoll Children’s Hospital because he was worried that T.M. might change her

story and it is not uncommon that individuals in T.M.’s situation to “be more truthful at

the beginning of the occurrence.” On cross-examination, Detective Rodriguez stated

that he did not believe that T.M. had lied to him at Driscoll Children’s Hospital.

Detective Rodriguez acknowledged that he worked on cases where the mother was the

offender and lied about how the child was injured.




                                              30
       Reyna testified that he is a “conservatorship worker” meaning that after the

Department conducts the initial investigation and the children are removed, he “take[s]

over and . . . get[s] the children either in foster care or with the relative placement. We

start doing services.” Reyna first came into contact with T.M. at an adversary hearing in

August 2011.    Reyna stated that at that time, H.M. and T.M. were living together.

Reyna testified that T.M. took a psychological exam, but she did not “follow through with

the recommendations,” which included that T.M. attend a psychiatric consultation.

Reyna explained that it was the Department’s position that by not following through with

this recommendation, T.M. did not “fulfill” a court-ordered task. Reyna testified that

neither T.M. nor H.M. have made child support payments as required. It was also

recommended that T.M. complete her GED, and she did not do so.              Reyna further

stated that T.M. has not complied with the court order to provide a stable home

environment for the children.

       Reyna stated that at the time that the psych evaluation was conducted, T.M.

“started moving around and it was hard for me to find her.           So she never really

completed anything else.”       According to Reyna, it was recommended that T.M.

participate in six months of psychotherapy services, however she did not do so. Reyna

believed that T.M. did not complete psychotherapy because she moved around too

much. Reyna testified that T.M. began moving around when H.M. was incarcerated.

Reyna stated that there were long periods of time when he attempted to contact T.M.

but was unable to do so.

       Reyna stated that T.M. told him that when she was visiting her father in the

hospital, T.M. and F.B. argued. According to Reyna, T.M. said that in August 2012, she



                                            31
“ended up” “grabbing [F.B.] from the hair and pulling her down. And then the police

were called after that.”    Reyna explained that T.M. had already completed anger

management when she had the physical altercation with F.B. Reyna testified that T.M.

never complained to him of any physical violence concerning R.G. but that R.G.

reported violence. Reyna agreed that the Department had concerns about T.M.’s ability

to demonstrate what she has learned in the anger management classes. Reyna also

affirmed that the Department would be concerned about placing the children with T.M.

because she has a recent history of placing herself in “dangerous violent situations.”

       The Department asked Reyna if he had any concerns about T.M.’s parenting

ability and demonstrating what she has learned in parenting class, and Reyna explained

that he witnessed several times that T.M. was not able to “control both of the kids.”

Reyna testified that T.M. has been consistent with her visitations with the children.

When asked if he had any personal knowledge of T.M. “bringing people with her to the

visits that are concerning,” Reyna replied,

               Yes, I have and I witnessed this. I was supervising a visit, and right
       after the visit, what we do is we meet the foster mom in the lobby and
       provide her with the kids. And then we tell mom to go home after that.
       Well, when I’m walking out with the kids and I see [T.M.] approaching this
       young lady that was—apparently, she was introducing [A.M.] to this young
       lady. I was trying to look at her face, but she kept hiding her face at me.
       And I was—I kept, you know, I stayed there in the lobby. I let foster mom
       get the kids. And I noticed . . . this young lady looking at foster mom, you
       know, but I said, okay, well, I’m just going to, you know wait and see who
       this young lady is. I’m going to wait till foster mom leaves. Foster mom
       left. They went into the rest room, waiting in the lobby and then they came
       out, and I looked at her and it was [F.B.]. When [F.B.] came out, she kept
       hiding her face and she was kind of dragging [T.M.], come on, let’s leave,
       let’s leave. And I did approach [T.M.] and I said, [T.M.], I have bus tokens
       that day, actually bus pass that day. I said, do you need a bus pass and
       she said, oh, no, no, no, I don’t need anything. And I questioned her, why
       are you with [F.B.] after you stated that she’s a danger for you. You know,



                                              32
       she said, oh I’m just with her and she ran off, you know, with [F.B.] in the
       parking lot.

Reyna did not recall the exact date of this occurrence; however, he said that it occurred

after an August 2 hearing where T.M. testified that [F.B.] was dangerous. On cross-

examination by the children’s attorney ad litem, Reyna said that T.M. and F.B. appeared

to be “good friends” and there was no indication that T.M. was fearful of F.B. When

asked if he believed based on his training and experience if T.M. “would have people

over that she shouldn’t have over to her home while the children were present,” Reyna

responded, “Yes. Yes, I do.” Reyna believed that T.M. put other people ahead of her

children.

       According to Reyna, the Department was also concerned about T.M.’s

relationship with her new boyfriend. Reyna stated that this individual tested positive for

cocaine and marihuana. Reyna continued:

       And [T.M.]—when she came back from Chicago, she met with me and my
       supervisor and she stated, I mean, she was honest. She said, I am dating
       somebody else and she told us who he was . . . . And I met him once
       when he came with her to the visit. That’s when I decided to drug tested
       him. And then from there, he—I went to the place where she lived in
       Norton. This was the place right when she moved back. And I—he was
       there. He was actually a neighbor of hers. And I spoke to him.

Reyna discovered that T.M.’s boyfriend had a criminal record, and Reyna then

discussed the boyfriend’s criminal background with T.M.

       Reyna explained that the Hope House would have been suitable housing for the

children to live with T.M.; however T.M. was evicted from Hope House on January 21,

2012. Reyna stated that after Hope House, T.M. moved to a hotel for about a week,

then she moved to Kingsville with her sister, and then she moved in with F.B. Reyna

recalled that T.M. lived with F.B. for approximately two weeks, and T.M. had requested

                                           33
for the Department to place the children with her there. Reyna said that T.M. then

moved across the street from F.B., and she stayed in that residence until she was

assaulted. T.M. then moved in with R.G. in Chicago.

      According to Reyna, the Department completed the home study of R.G.’s

residence and the residence would have served as suitable placement for the children.

T.M. then moved to Oklahoma with her biological mother. Reyna stated that T.M. failed

to provide information concerning her biological mother’s background. When asked,

Reyna agreed that T.M.’s biological mother’s parental rights had been terminated and

T.M. was then adopted.      Reyna agreed that generally the Department does not

recommend placement of children in a home with people who have had prior

terminations. T.M. returned to Corpus Christi in June 2012. Reyna stated that T.M.

moved to a residence on Norton, which was a suitable place for the children. Reyna did

not recall exactly where T.M. moved next stating, “Honestly, I don’t. I—she ended up

moving from Norton and then she was—I’m trying to remember everywhere else that

she moved. She moved from there, ended up going to her sister, but really honestly,

we never, never got the reason she moved [from Norton]. Yes.”

      T.M. asked Reyna to visit her aunt’s house; however, according to Reyna, T.M.

had previously never mentioned this aunt to him; and although he requested information

about the aunt in order to conduct a “CPS criminal history” check, he has not received

any information from T.M. Reyna testified that the Department wanted this information

because once it is determined that a family member does not have a criminal history,

the Department can place the children with that family member. Reyna stated that T.M.

has had fifteen months to find suitable and stable housing with three acceptable



                                         34
opportunities that she did not take. Reyna agreed that it was the Department’s position

that T.M. and H.M. placed the children in danger and that it was in the children’s best

interest that their parental rights to A.M. and C.M. be terminated.       When asked to

explain why it was in the children’s best interest that the parental rights to be

terminated, Reyna said, “First of all, they deserve a stable environment. They deserve

their children to be adopted. If the children are adopted, of course, they will receive

Medicaid until they’re 21. They will receive reimbursements for college. I mean, I do

feel they deserve permanency, safe and stable home. That’s the reason.” Reyna

stated that he believed that the Department had made “reasonable efforts to return the

children” to T.M.

       Reyna testified that the children were currently both living with their foster

parents, have resided there during the pendency of the case, and the foster parents’

home has been a stable environment where the children’s needs have been met. On

cross-examination by T.M.’s attorney, Reyna acknowledged that A.M. broke her leg

while living with her current foster parents and that “in the beginning” of the case, the

children were removed from another foster home. Reyna acknowledged that there had

apparently been “sexual allegations as to [the former] foster parents”; however, “it was

all ruled out in the beginning,” but in an abundance of caution, A.M. and C.M. were

removed “and immediately placed” in the current foster home. Reyna agreed that the

trial court had a variety of options regarding the children aside from termination of

parental rights, including allowing the foster parents to be the permanent managing

conservators, while allowing T.M. supervised visitation or no visitation and requiring that

she pay child support.



                                            35
       On re-direct by the Department, Reyna testified that children deserve

permanency and a safe and stable home. Reyna stated he was aware that “the law

allows the parent one year to do their services and get their children back” and that T.M.

has had fifteen months to do so, but has not provided a stable home. On re-cross

examination by T.M.’s attorney, Reyna reiterated that although T.M. has a job, she has

not provided the required information concerning the people who reside with her.

Reyna explained that the Department has been unable to conduct the “preliminary

checks” and that he is unable to determine whether the home is or is not stable:

       [b]ecause we—I visited the home with CASA, and pretty much, we asked
       for info, what is your name, can we at least know who you are and the
       lady there, she said no, I mean, I will not provide you with any info, I do
       not want to deal with CPS, so I will not provide you with any info. And
       therefore, I don’t know who she is, do not know her name. I know
       according to [T.M.], that’s the aunt, but I do not know who she is.

       Reyna explained that he defines “stable” as “[a] place without criminal—without

no CPS history, no criminal background, no drugs. . . . I don’t know if there’s criminal

history. I don’t know if there’s CPS history.”

       Marilyn Sauceda, the CASA volunteer, testified that T.M. gave her an address on

Craig Street for her to visit because T.M. wanted to live there with the children.

Sauceda stated that although she was able to drive by the residence, she did not go

inside because when she went, “they” would not let her in. Sauceda testified that T.M.

told her that the reason she was not allowed in the residence was because F.B. did not

want any personnel from CPS in her home. Sauceda did not know whether T.M. had a

stable home and her last contact with T.M. was two weeks prior to the trial. Sauceda

stated that she visited another home where T.M. wanted the children to be placed;

however, Sauceda was “concerned” about that home. Sauceda explained that she is

                                             36
concerned because she did not know who lived in that house and it was not a

permanent home.

       Sauceda testified that the children currently live with a foster family where their

physical and emotional needs are being met. Sauceda had no concerns regarding the

foster home and stated, “It’s a safe environment.” Regarding returning the children to

T.M., Sauceda is concerned that there is no permanent home because T.M. has

“moved several times and some of the areas are not safe or the individuals that she’s

associated with are not—would put them in danger.” Sauceda believed that it was in

the children’s best interest to terminate the parental rights because

       Over the course of this 15 months, I do not believe that [T.M.] has
       demonstrated the ability to provide the children with a safe, permanent
       home. And I think that her associations with particular individuals
       endanger her—I think her judgment and her codependency on others also
       affects her decisions in putting those children in dangerous—potentially
       dangerous areas.

       K.H., the children’s foster mother, testified that she is currently married to the

children’s foster father, F.H., and they have had custody of the children since October

20, 2011.    K.H. and F.H. do not have any children and decided to become foster

parents because they “really love children.” K.H. understood that being a foster parent

could potentially be a temporary arrangement and that her duty as a foster parent was

“to take care of the children until their parents are able to take the children back.”

       When K.H. and F.H. received the children, C.M. was eight months old and A.M.

was about two and a half years old. According to K.H., A.M. was not “very social” at

first and “did not like to be around men.” K.H. said that, for example, her husband could

not “even hand her a sippy cup for the first probably two weeks.” K.H. explained that

A.M. “came out of it” in about one month. K.H. takes A.M. to school at 7:30 where she

                                             37
eats breakfast, lunch, and a snack. K.H. retrieves A.M. at 2:45 or 3:00. C.M. wakes up

at 7:00, eats breakfast, and then K.H. and C.M. have playtime. K.H. takes C.M. to the

park and on Tuesdays they attend story time at the library. After she retrieves A.M.

from school, three times per week, K.H. takes the children to the CPS office for

visitation with T.M.

       K.H. does not work, and F.H. works for the Department of Public Safety as an

investigator. K.H. and F.H. have lived in their home for about three years. A.M. is

involved in Sunday School and Vacation Bible School. A.M. also assists during the

ceremony at church by carrying the light of the church at the beginning of the service

and “after the offering is picked up, she’s the one that takes it to the alter with

help . . . . then at the end of the service . . . .,” she helps to turn off the candles.

       K.H. believed that the children deserved permanency and that permanency was

in their best interest. K.H. did not believe it would be wise to allow T.M. visitation with

the children while they had custody because of “[t]he instability and it’s hard on the kids

to go back and forth. I think, if you know, in so many years, if she were able to get her

life together, I mean maybe in several years, I would share pictures maybe in holidays,

but as far as visitation, I just don’t think that that’s appropriate.” On cross-examination

by the children’s attorney ad litem, K.H. stated that there is no violence in her home, no

drug abuse, and no alcohol. K.H. has bonded with the children and testified that she

feels as if the children are her own.

       On cross-examination by T.M.’s attorney, K.H. stated that she believed that the

children would be in a “negative environment” if the children had visitation with T.M.;

therefore, she did not want the children to have contact with T.M. anymore.                K.H.



                                               38
testified that the children “have never asked for their mother in the year that [she has]

had them, not one time. Not since day one.”

       On re-direct examination, K.H. described an event that caused her concern. K.H.

said that T.M. brought F.B. to a visitation and asked A.M. if she remembered her. K.H.

explained that “it’s very concerning that she would even bring [people such as F.B.] to

the CPS office. It’s very scary.” K.H. was also concerned about H.M.’s connection with

a gang because “it’s not only a danger to the children, it’s a danger to my family and my

safety.”

B.     Discussion

       By their first and second issues, T.M. and H.M. contend that the evidence is

legally and factually insufficient to support the finding that either parent knowingly

placed or knowingly allowed the children to remain in conditions or surroundings that

endangered their physical or emotional well-being and that she engaged in conduct or

knowingly placed the children with persons who engaged in conduct that endangered

the children’s physical or emotional well-being.            See TEX. FAM. CODE ANN.

§ 161.001(1)(D), (E). By her third issue, T.M. contends that the evidence is legally and

factually insufficient to support a finding that she has failed to comply with the provisions

of a court order that specifically established the actions necessary for her to obtain the

return of the children who have been in the permanent or temporary managing

conservatorship of the Department for not less than nine months as a result of the

children’s removal from the parent under Chapter 262 for the abuse or neglect of the

children. See id.

             Endangerment means to expose to loss or injury, to jeopardize.
       Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987);

                                             39
      see also In re M.C., 917 S.W.2d 268, 269 (Tex. 1996). Under subsection
      (D), it is necessary to examine evidence related to the environment of the
      children to determine if the environment was the source of endangerment
      to the children’s physical or emotional well-being. D.T., 34 S.W.3d at 632.
      Conduct of a parent in the home can create an environment that
      endangers the physical and emotional well-being of a child. In re W.S.,
      899 S.W.2d 772, 776 (Tex. App.—Fort Worth 1995, no writ). For
      example, abusive or violent conduct by a parent or other resident of a
      child’s home may produce an environment that endangers the physical or
      emotional well-being of a child. See id. at 776–77; Ziegler v. Tarrant
      County Child Welfare Unit, 680 S.W.2d 674, 678 (Tex. App.—Fort Worth
      1984, writ ref’d n.r.e.). Parental and caregiver illegal drug use and drug-
      related criminal activity likewise supports the conclusion that the children’s
      surroundings endanger their physical or emotional well-being. See In re
      S.D., 980 S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied).

              Under subsection (E), the relevant inquiry is whether evidence
      exists that the endangerment of the child’s physical well-being was the
      direct result of the parent’s conduct, including acts, omissions, or failures
      to act. In re R.D., 955 S.W.2d 364, 368 (Tex. App.—San Antonio 1997,
      pet. denied); Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907
S.W.2d 81, 83–84 (Tex. App.—Dallas 1995, no writ). Additionally,
      termination under section 161.001(1)(E) must be based on more than a
      single act or omission; a voluntary, deliberate, and conscious course of
      conduct by the parent is required. TEX. FAM. CODE ANN. § 161.001(1)(E);
      D.T., 34 S.W.3d at 634; In re K.M.M., 993 S.W.2d 225, 228 (Tex. App.—
      Eastland 1999, no pet.).

             However, it is not necessary that the parent’s conduct be directed
      at the child or that the child actually suffer injury. Boyd, 727 S.W.2d at
      533. To determine whether termination is necessary, courts look to
      parental conduct both before and after the child’s birth. In re D.M., 58
S.W.3d 801, 812 (Tex. App.—Fort Worth 2001, no pet.). . . . Drug
      addiction and its effect on a parent’s life and ability to parent may establish
      an endangering course of conduct as well. Dupree, 907 S.W.2d at 84. A
      parent’s attempt to commit suicide may also contribute to a finding that the
      parent engaged in a course of conduct that endangered a child’s physical
      or emotional well-being. See In re A.M.C., 2 S.W.3d 707, 716 (Tex.
      App.—Waco 1999, no pet.).

In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.).

      Based on the evidence as set out above, the jury could have formed a firm belief

or conviction that: (1) there was a continuing pattern of domestic violence between T.M.



                                            40
and H.M. in the home while the children were present and that T.M. and H.M. failed to

shield the children from the violence; (2) both T.M. and H.M. ingested drugs while the

children were present and that neither prevented the other from doing so; (3) H.M.

ingested cocaine by sniffing it and smoking it; (4) H.M. became violent while under the

influence of cocaine; (5) T.M. committed acts of violence by attacking her uncle with a

knife and attacking F.B. by pulling her hair; (6) T.M. threatened to commit suicide and

refused to continue her individual counseling and psychotherapy; (7) H.M. threw C.M. in

his car seat onto the pavement and C.M. fell face first on the concrete; (8) C.M. was

injured and was unresponsive after the fall; (9) H.M. did not take responsibility for

injuring C.M. and bullied T.M. into changing her story to avoid prosecution; (10) H.M.

was either a member of or associated with a gang that threatened T.M.; (11) H.M.

threatened to kill T.M.; (12) T.M. lied at H.M.’s criminal trial concerning what happened

to C.M.; (13) T.M. admitted to deceiving the trial court regarding whether R.G. would

actually be the children’s caregiver; (14) T.M. complained that she believed that R.G.

sexually assaulted her, yet she failed to provide that information to the trial court when it

was determining whether to grant custody of the children to R.G.; (15) although T.M.

testified that R.G. allegedly sexually assaulted her and verbally and physically abused

her, she wanted her children placed in his home; (16) T.M. acquired a protective order

after H.M. attacked her; (17) H.M. violated the protective order by continuing his

relationship with T.M. and physically attacking her on several occasions; (18) T.M.

continued her relationship with H.M. despite the protective order and H.M.’s abuse; (19)

T.M. was not credible when she stated that she would no longer associate with

dangerous individuals including H.M.; (20) H.M.’s gang affiliation was a danger to the



                                             41
children; (21) H.M. ingested cocaine, did not sleep, and then drove his vehicle with A.M.

in the car; (22) T.M. continued her relationship with H.M. after he threw C.M. out of the

vehicle; (23) T.M. planned to live with H.M., even after he was convicted of injuring

C.M.; (24) T.M. and H.M. placed both children in danger on the day H.M. injured C.M.;

(25) H.M.’s parental rights to his daughter from a previous relationship had been

terminated; (26) H.M. does not support his other children; (27) H.M.’s former girlfriend

does not allow him to contact his two other children and he does not have a relationship

with those children; (28) T.M. had not provided a stable environment for her children to

live during the fifteen months she had been completing her services with the

Department; (29) T.M. allowed F.B., a person she described as “bad news” and a

person she accused of assisting gang members rape her, to visit with her children; (30)

H.M. was a danger to the children; (31) neither T.M. nor H.M. complied with the court

order to provide child support in the amount of $50 per month; (32) T.M. failed to

complete her family service plan by failing to continue individual counseling and

psychotherapy; (33) H.M. failed to complete his family service plan by failing to attend

the drug treatment program; (34) Neither T.M. nor H.M. took responsibility for what

happened to C.M.; (35) T.M. is in a new relationship with a man with an extensive

criminal history and who physically assaulted her; (36) hospital personnel overheard

T.M. telling someone over the phone to “‘tell him to get rid of the shit’ because CPS is

involved”; (37) there was neglect of the children from T.M.’s use of marihuana and

H.M’s use of cocaine and marihuana; (38) even after H.M. was convicted of injuring

C.M., T.M. stated that he is a “good guy” and that “he does not deserve to serve so

many years”; (39) T.M. failed to notify the Department of her whereabouts and how to



                                           42
contact her during the pendency of the case; (40) T.M.’s and H.M.’s violent behavior

endangered the children’s well-being; (41) T.M.’s use of marihuana endangered the

children’s well-being; (42) H.M.’s use of marihuana and cocaine endangered the

children’s well-being; and (43) the home environment which included continuous drug

use and domestic violence endangered the children’s well-being.

       We conclude, based on these findings, that there was clear and convincing

evidence that T.M. and H.M. (1) knowingly placed or knowingly allowed A.M. and C.M.

to remain in conditions or surroundings which endangered their physical or emotional

well-being, see TEX. FAM. CODE ANN. § 161.001(1)(D), and (2) engaged in conduct or

knowingly placed A.M. and C.M. with persons who engaged in conduct which

endangered their physical or emotional well-being, see id. § 161.001(1)(E). We further

conclude that there was clear and convincing evidence that T.M. (1) failed to comply

with the provisions of a court order that specifically established the actions necessary

for her to obtain the return of A.M. and C.M. because she did not provide child support

as ordered and did not provide a stable home for the children, and (2) the children had

been in the permanent or temporary managing conservatorship of the [Department] for

not less than nine months as a result of the children’s removal from the parents under

Chapter 262 for the abuse or neglect of the children, see id. § 161.001(1)(O).

Accordingly, the evidence was legally and factually sufficient to support the jury’s finding

that T.M. and H.M. violated section 161.001(1) of the family code. We overrule T.M.

and H.M.’s first and second issues.9 We also overrule T.M.’s third issue.

       9
         Because we have determined that H.M. violated section 161.001(D) and (E), we need not
address H.M.’s other issues challenging the termination grounds pursuant to section 161.001(1)(L) and
(Q). See TEX. FAM. CODE ANN. § 161.001(1)(A–T) (West Supp. 2011); In re J.L., 163 S.W.3d 79, 84 (Tex.
2005).


                                                 43
                          IV.   BEST INTEREST OF THE CHILDREN

       Having found that there was clear and convincing evidence that T.M. and H.M.

violated section 161.001(1), we must now determine whether termination was in the

children’s best interest. See TEX. FAM. CODE ANN. § 153.002. Although T.M. contends

by her fourth issue that the evidence is insufficient to support the jury’s finding that

termination of her parental rights was in the children’s best interest, H.M. does not

challenge that finding.

       When considering whether parental termination is in the child’s best interest, the

following non-exhaustive list of factors should be considered: (1) the desires of the

child; (2) the emotional and physical needs of the child now and in the future; (3) the

emotional and physical danger to the child now and in the future; (4) the parenting

abilities of the parties seeking custody; (5) the programs available to assist the parties

seeking custody; (6) the plans for the child by the parties seeking custody; (7) the

stability of the home or proposed placement; (8) the acts or omissions committed by the

parent which may indicate that the existing parent-child relationship is not proper; and

(9) any excuse for the acts or omissions committed by the parent. Holley v. Adams, 544
S.W.2d 367, 372 (Tex. 1976). The party seeking parental termination is not required to

prove all nine factors. In re C.H., 89 S.W.3d at 27 (providing that these considerations

are not exhaustive, “or that all such considerations must be proved as a condition

precedent to parental termination”) (emphasis in original); In re J.R.S., 232 S.W.3d 278,

284 (Tex. App—Fort Worth 2007, no pet.) (“These factors are not exhaustive; some

listed factors may be inapplicable to some cases; other factors not on the list may also

be considered when appropriate.”).



                                           44
       Although there is a strong presumption that it is in the child’s best interest to

allow the natural parent to retain custody, when confronted with evidence to the

contrary, that presumption disappears. In re A.I.G., 135 S.W.3d 687, 692 (Tex. App.–

San Antonio 2003, no pet.). Evidence proving one or more of the statutory grounds for

termination may be probative in determining that termination is in the best interest of the

child. In re A.A.A., 265 S.W.3d 507, 516 (Tex. App.—Houston [1st Dist.] 2008, pet.

denied).   A best-interest analysis may be based on direct evidence, circumstantial

evidence, subjective factors, and the totality of the evidence as a whole. In re T.N., 180
S.W.3d 376, 384 (Tex. App.—Amarillo 2005, no pet.) (citing In re C.A.J., 122 S.W.3d
888, 894 (Tex. App.—Fort Worth 2003, no pet.)). “A parent’s unstable lifestyle, lack of

income, and lack of a home may also be considered in a determination of a parent’s

ability to provide for a child’s emotional and physical needs and may also threaten the

physical well being of the child.” Id.

       Here, the children were too young to express their wishes or desires.

Concerning the physical and emotional needs of the children now and in the future, the

evidence established that the children were exposed to continuing domestic violence

and drug use in the home by both parents, which threatened the children’s emotional

future. T.M. testified that “every time that [H.M.] would go after” her, A.M. “would get in

between” the couple and plead with H.M. to stop. From this, the jury was free to infer

that A.M.’s emotional needs were being ignored by T.M. and H.M. while they engaged

in their violent disputes. The record shows that H.M.’s and T.M.’s violent behavior had

continued despite a protective order, despite numerous police interventions, and despite

the Department’s efforts to provide services to them. In contrast, there is no evidence



                                            45
that the children’s foster parents engaged in any violent behavior or used drugs. The

need for permanence is a paramount consideration for a child’s present and future

physical and emotional needs. Dupree v. Tex. Dep’t of Protective & Regulatory Servs.,

907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). The goal of establishing a stable,

permanent home for a child is a compelling interest of the government. Id. Here, the

jury heard evidence that T.M. had not been able to establish a stable home for the

children despite numerous attempts by the Department to assist her. Thus, the jury

could have reasonably found that the children’s present and future physical and

emotional needs were better served by allowing the children to be adopted by their

foster parents rather than returned to T.M.

      Regarding the emotional and physical danger to the children now and in the

future, the jury found that T.M. knowingly placed or knowingly allowed the children to

remain in conditions or surroundings which endangered their physical and emotional

well-being and that she engaged in conduct or knowingly placed the children with

persons who engaged in conduct which endangered the children’s physical or emotional

well-being. As stated above, the evidence showed a pattern of violent behavior by T.M.

and H.M., culminating in H.M. throwing C.M. onto the pavement. There is evidence of

the parents’ continuing drug use and evidence that the drug use led to neglect of the

children and to C.M.’s injury. Moreover, T.M. failed to recognize that her behavior in

any way led to the removal of the children.        Based on the evidence, the jury was

permitted to infer that T.M.’s future conduct would comport with her prior conduct. In re

D.S., 333 S.W.3d 379, 384 (Tex. App.—Amarillo 2011, no pet.); Jordan v. Dossey, 325




                                              46
S.W.3d 700, 732 (Tex. App.—Houston [1st Dist.] 2010, pet. denied); see May v. May,

829 S.W.2d 373, 377 (Tex. App.—Corpus Christi 1992, writ denied).

       As to T.M.’s parenting abilities, the evidence showed that although T.M.

completed parenting class, she did not apply what she had learned and continued to

associate with individuals who were dangerous and who committed violent acts. T.M.

also continued to engage in violent acts after completing parenting class and anger

management class. Furthermore, as stated above, T.M. failed to recognize that her

behavior led to the removal of the children and continued denying that her actions were

in any way detrimental to the children’s well-being. The jury also heard evidence that

although T.M. accused R.G. of sexually assaulting her, she was asking the trial court to

grant custody of the children to R.G. The jury heard evidence that T.M. continued her

relationship with H.M. and planned to stay with him even after he threw C.M. out of the

vehicle.   From this evidence, the jury may have reasonably concluded that T.M.’s

parenting abilities were inadequate despite her completion of parenting classes.

       Evidence was presented that T.M. availed herself of many of the programs that

are offered by the Department. However, there was also evidence presented that those

programs appeared to be having minimal impact on T.M.’s ability to act in the best

interests of the children. The jury may have reasonably inferred based on T.M.’s past

behavior that she would eventually allow H.M. to have contact with the children or even

reunite with H.M. when he is released from prison. This, further supports the jury’s

finding that it is in the children’s best interest to terminate T.M.’s parental rights.

       The Department’s plan for the children is to seek adoption for the children once

T.M.’s and H.M.’s parental rights are terminated.           K.H. testified that she and her



                                               47
husband were willing to adopt the children. The evidence established that K.H. and the

children have bonded and that they are thriving in their new home.

       After reviewing all of the evidence, we conclude that the evidence was both

legally and factually sufficient to support the jury’s finding that termination of T.M.’s

parental rights was in the best interest of the children. We overrule T.M.’s fourth issue.

                                   V.     CONCLUSION

       We affirm the trial court’s judgment.



                                                    ___________________
                                                    ROGELIO VALDEZ
                                                    Chief Justice

Delivered and filed the
9th day of May, 2013.




                                               48